 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       PETER JOHN ARENDAS,                               No. 2:19-cv-1779 DB P
12                        Plaintiff,
13             v.                                          ORDER
14       OWENS, et al.,
15                        Defendants.
16

17            Plaintiff, a county prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff has not, however, filed an in forma pauperis (“IFP”) affidavit or paid the

19   required filing fee of $350.00 plus the $50.00 administrative fee.1 See 28 U.S.C. §§ 1914(a),

20   1915(a). Plaintiff will be provided the opportunity either to submit a request to proceed IFP or to

21   submit the required fees totaling $400.00.

22            The IFP application form includes a section that should be completed by a jail official and

23   accompanied by a certified copy of the prisoner’s jail trust account statement for the six-month

24   period immediately preceding the filing of this action. The court recognizes that plaintiff’s

25   complaint is based on allegations that jail personnel are refusing to sign these forms and provide

26
     1
27     If leave to file in forma pauperis is granted, plaintiff will still be required to pay the filing fee
     but will be allowed to pay it in installments. Litigants proceeding in forma pauperis are not
28   required to pay the $50.00 administrative fee.
                                                          1
 1   copies of his jail trust account statement. Accordingly, this court requires plaintiff to file only an

 2   Application to Proceed in Forma Pauperis by a Prisoner that he has completed and signed.

 3   Plaintiff should make another attempt to have jail personnel sign the Certificate portion of the IFP

 4   application and provide a copy of his trust account statement. However, if he is unable to obtain

 5   that signature and statement, he need not provide them.2

 6            In accordance with the above, IT IS HEREBY ORDERED that:

 7            1. Plaintiff shall submit, within thirty days from the date of this order, an application to

 8   proceed in forma pauperis on the form provided by the Clerk of Court, or the required fees in the

 9   amount of $400.00; plaintiff’s failure to comply with this order will result in a recommendation

10   that this action be dismissed; and

11            2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In

12   Forma Pauperis By a Prisoner.

13   Dated: September 17, 2019

14

15

16

17
     DLB:9
18   DB/prisoner-civil rights/aren1779.3a

19

20
21

22

23

24

25
     2
26     The court notes that jail personnel did provide this information in a case plaintiff filed shortly
     before the present case. See Arendas v. Moore, No. 2:19-cv-1609 CKD (Mot. to Proceed IFP
27   filed Aug. 20, 2019). If plaintiff is unable to obtain a signed certification and a copy of his trust
     account statement, this court will look to the signed certification and trust account statement
28   submitted in Arendas v. Moore when considering plaintiff’s IFP application in the present case.
                                                         2
